UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [x] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material under Rule 14a-12 OLDWEBSITES.COM, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1.Title of each class of securities to which transaction applies: 2.Aggregate number of securities to which transaction applies: 3.Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): . 4.Proposed maximum aggregate value of transaction: 5.Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1.Amount Previously Paid: 2.Form, Schedule or Registration Statement No.: 3.Filing Party: Date Filed: OLDWEBSITES.COM, INC. PO Box 58228 Salt Lake City, Utah 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 US Securities & Exchange Commission Washington, DC Memo: Attached is a preliminary proxy statement being filed by Oldwebsites.com, Inc. We are filing this preliminary proxy statement because an additional item of business has been added for approval of the shareholders. The additional item is: For the shareholders to vote on dissolution of the Company subject to the terms and conditions set forth in the proxy statement. If you have any questions please contact: STEVEN L. TAYLOR, PC Lawyer 1338 South Foothill Drive, Suite 322, Salt Lake City, Utah 84108 801 578-3283 /s/James Roszel James Roszel, President 2 OLDWEBSITES.COM, INC. PO Box 58228 Salt Lake City, Utah 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS August 16, 2011 To the Shareholders: The Annual Meeting (“Meeting”) of shareholders of OLDWEBSITES.COM, INC. (“Company”) will be held at The Little America Hotel, 500 South Main Street, Salt Lake City Utah 84101 on Tuesday August 16, 2011 commencing at 10:15 am MST for the following purposes: 1. To elect three directors of the Company. 2. To ratify the appointment of the Company's independent auditors. 3. To vote on dissolution of the Company on the terms and conditions set forth in the proxy statement. 4. To transact such other business as may properly come before the meeting. The Board of Directors has fixed the close of business on July 15, 2011, as the record date for the determination of shareholders entitled to notice of the Meeting.All shareholders of record at close of business on that date will be entitled to vote at the Meeting.The transfer books will not be closed. A listing of those entitled to vote will be available for inspection ten days prior to the meeting at the corporate office of the Company. Shareholders who do not plan to attend the Meeting are urged to read the enclosed proxy statement and to fill in, date, and sign the enclosed proxy and return it to the Company in the enclosed envelope. By Order of the Board of Directors /s/ James Roszel James Roszel, Chairman Salt Lake City, Utah June 28, 2011 3 THIS PROXY STATEMENT AND ANY ACCOMPANYING MATERIALS ARE SOLELY FOR THE INFORMATION OF PRESENT SHAREHOLDERS OF THE COMPANY.NO ONE SHOULD BUY OR SELL ANY SECURITY IN RELIANCE ON ANY STATEMENT HEREIN. THIS PROXY STATEMENT AND ANY ACCOMPANYING MATERIALS ARE NEITHER AN OFFER TO BUY OR SELL ANY SECURITY. OLDWEBSITES.COM, INC. PO Box 58228 Salt Lake City, Utah 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 PROXY STATEMENT AND SOLICITATION This Statement is furnished in connection with the solicitation by the Board of Directors of Oldwebsites.com, Inc., a Utah corporation (“Company”), of proxies to be voted at the Company’s annual meeting of shareholders (“Meeting”) to be held on Tuesday August 16, 2011.This proxy statement and form of proxy will be sent to shareholders on approximately August 1, 2011. If the enclosed proxy is properly executed and returned, the shares represented by the proxy will be voted at the Meeting.Each proxy will be voted as instructed and if no instruction is given will be voted “FOR” the election of the named directors and FOR” ratification of the appointment of the independent auditors of the Company and “FOR”dissolution of the Company subject to the conditions set forth herein on page 9 below.The named proxies may vote at their discretion upon such other matters as may properly come before the Meeting.A shareholder giving a proxy may revoke it at any time before it is voted by giving written notice to the Company, by executing a later dated proxy, or by voting in person at the meeting. If a shareholder is the beneficial owner of shares held in “street name” by a broker, the broker, as the record holder of the shares, is required to vote those shares in accordance with the beneficial owner’s instructions.If the owner does not give instructions to the broker, the broker will be entitled to vote the shares with respect to “discretionary” items but will not be permitted to vote the shares with respect to “non-discretionary” items and those shares will be treated as “broker non-votes”.The election of directors is a “discretionary” item. A shareholder’s failure to vote against a proposal will constitute a waiver of his appraisal or similar rights.A shareholder’s vote against a proposal will be deemed to satisfy any notice requirements with respect to appraisal rights. PERSONS MAKING THE SOLICITATION The proxy is solicited on behalf of the Board of Directors of the Company.The cost of soliciting proxies will be borne by the Company.The Company estimates that the total cost of this solicitation will aggregate $3,000.To date, the Company has spent $500.The Company will request banks, brokerage houses and other custodians, nominees and fiduciaries to forward copies of the Proxy Statement to those persons for whom they hold such shares and request authority for the execution of proxies.The Company will reimburse for reasonable costs incurred by them in so doing.Directors, officers, and employees of the Company may solicit proxies in person or by mail, telephone or electronic means, but will receive no extra compensation for doing so. SHAREHOLDERS ENTITLED TO VOTE All holders of common shares of the Company are entitled to one vote for each share held.As of the record date, July 15, 2011, there were 7,909,345 common shares outstanding.There are no other voting securities outstanding.A majority of the common shares constitutes a quorum at any shareholders’ meeting. Nominee non-votes and abstentions will be counted for purposes of determining a quorum but will not be counted as votes cast. Shareholders are not entitled to cumulate their shares for voting purposes. The transfer books of the Company will not be closed. 4 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Security Ownership of Certain Beneficial Owners and Management The following tables sets forth, as of the date herein, the share ownership of each person known by the Company to be the beneficial owner of 5% or more of the Company's shares, each officer and director individually and all directors and officers of the Company as a group. Title of Class Name & Address of Beneficial Owner Amount, Nature & Percentage of Beneficial Ownership Common Cooksmill NetSystems, Inc. 3,982,113 shares (voting) % (Note 1) 7 Darren Place Guelph, Ontario Canada Common James Roszel 92,348 shares (voting) % (Note 2) 7 Darren Place Guelph, Ontario Canada Common Paul Roszel 242,066 shares (voting) % (Note 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Terrence Millie 158,678 shares (voting) % 7 Sereney St, Box 129 Braeside, Ontario Canada Common Richard R. Ivanovick C.A. 410,563 shares (voting) % 23 Cottontail Place Cambridge, Ontario Canada Common Directors, as a group 4,885,768 shares (voting) % Note (1) Cooksmill NetSystems Inc. is a wholly owned subsidiary of Inter-Continental Recycling Inc. a company that is owned and beneficially held by Mr. Paul Roszel, a director of the Company, and his immediate family. Note (2) James Roszel is the son of Paul Roszel. DIRECTORS AND EXECUTIVE OFFICERS The directors and officers of the Company are as follows: Name Age Position Term of Office James Roszel 28 Chairman of the Board, 08/99 to Present (Note 1) President Paul Roszel 53 Director 08/99 to Present (Note 1) Terrence Millie 32 Director 08/99 to Present Richard Ivanovick, C.A. 69 Chief Financial Officer 08/99 to Present (Note 1)James Roszel is the son of Paul Roszel 5 For the past nine years James Roszel has been responsible for the ongoing marketing, and participated in business development, of Maydao Corporation.James Roszel is a Director of Maydao Corporation and Scrap China Corporation,a former wholly owned subsidiary of Maydao Corporation.James Roszel has been the President and a Director of Oldwebsites.com, Inc., formerly Fiberglass.com, Inc., since its inception. For the past thirteen years Paul Roszel has been responsible for the ongoing development and promotion of Maydao Corporation.Mr. Roszel is the founding director, Chairman of the Board and President, of Maydao Corporation. Paul Roszel is the Chief Executive Officer and President of Scrap China Corporation, a former wholly owned subsidiary of Maydao Corporation.Mr. Roszel has over 30 years of hands on experience in the recycling industry. He has been actively involved in the development and implementation of collection, processing, transportation and sales/marketing programs for secondary commodities. For the past nine years Terrence Millie has been involved in the development of Oldwebsites.com, Inc. formerly Fiberglass.com, Inc. He has also been involved in the development of Maydao Corporation and of Scrap China Corporation, a former wholly owned subsidiary of Maydao Corporation. Richard R. Ivanovick C.A. joined the Company in August 1999 as the Chief Financial Officer.For the past 33 years, Richard R. Ivanovick C.A. has served as President of Marsh Tire Service Ltd., Ontario, Canada, a company involved in automobile service, sales and leasing of automobiles, in the Guelph, Ontario area.Richard R. Ivanovick is the Chief Financial Officer and Director of Maydao Corporation and Scrap China Corporation, a former wholly owned subsidiary of Maydao Corporation. There are no arrangements or understandings between any of the foregoing and any other person pursuant to which the foregoing were selected to be nominees as directors of the Company.There are no significant employees who are not also directors or executive officers except as described above.There are no material legal proceedings pending against the Company or any of its officers or directors or involving any adverse interest by any officer or director against the Company. Involvement in Certain Legal Proceedings To the knowledge of the Company there are no pending or threatened litigation or proceedings against the Company. Meetings of the Board During the last fiscal year the Company's Board of Directors held two meetings and took unanimous action through two sets of minutes. Mr. Millie was unable to attend the meetings as he was out of the country. Committees The Company does not have standing audit, nominating, compensation or other committees of its Board of Directors. 6 Indemnification of Directors and Officers Compliance with Section 16(a) of the Exchange Act Section 16-10a-901 through 909 of the Utah Revised Business Corporation Act authorizes a corporation's board of directors or a court to award indemnification to directors and officers in terms sufficiently broad to permit such indemnification under certain circumstances for liabilities (including reimbursement for expenses incurred, including counsel fees) arising under the Securities Act of 1933. A director of a corporation may only be indemnified if: (1) the conduct was in good faith; and (2) the director reasonably believed that the conduct was in or not opposed to the corporation's best interest; and (3) in the case of any criminal proceeding, the director had no reasonable cause to believe the conduct was unlawful. A corporation may not indemnify a person under the Utah Act unless and until the corporation's board of directors has determined that the applicable standard of conduct set forth above has been met. The Company's Articles of Incorporation do not provide for any additional or different indemnification procedures other than those provided by the Utah Act, nor has the Company entered into any indemnity agreements with its current directors and officers regarding the granting of other or additional or contractual assurances regarding the scope of the indemnification allowed by the Utah Act. At present, there is no pending litigation or proceeding involving a director, officer or employee of the Company regarding which indemnification is sought, nor is the Company aware of any threatened litigation that may result in claims or indemnification. The Company has not obtained director's and officer's liability insurance, although the board of directors of the Company may determine to investigate and, possibly, acquire such insurance in the future. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDANCE The Company had an agreement with Inter-Continental Recycling, Inc., an Ontario Corporation with its head office address at 7 Darren Place, Guelph Ontario. Inter-Continental Recycling, Inc. is controlled 100% by Mr. Paul Roszel and his immediate family. Inter-Continental Recycling Inc. operates a pool of qualified personnel, working on development projects, computer programming updates and sales activities for various companies.From this pool of personnel, Inter-Continental assigned and provided employees to the Company as long as the Company required them and could pay the associated costs. Through November 2009, Oldwebsites.com, Inc. was billed $750 monthly for direct costs for web hosting fees and utilization of bandwidth. The Company was also billed monthly for services supplied directly for management and sales activities, which varied monthly based on the activity level. Cooksmill NetSystems, Inc. is a wholly owned subsidiary of Inter-Continental Recycling Inc. a company that is owned and beneficially held by Mr. Paul Roszel, a director of the Company. Mr. Roszel and his immediate family own 4,316,527 common shares of Oldwebsites.com, Inc. which includes 92,348 common shares owned by James Roszel, the President of the Company and the son of Paul Roszel. As of November 30, 2009, the Company had received working capital loans of $46,000, from Cooksmill NetSystems, Inc.to allow the Company to pay for expenses. This loan was eliminated in exchange for the intangible assets of the Company on November 30, 2009.Additional working capital loans of $28,300 have been received as of December 31, 2010 from Cooksmill NetSystems Inc.The Company anticipates that Cooksmill NetSystems, Inc., if required, will provide additional funds, however, there is no assurance that future funds will be loaned. This loan is due on demand and bears no interest. Mr. Paul Roszel, through his holdings, controls the majority of the shares in Oldwebsites.com, Inc. Paul Roszel is the Chief Executive Officer and founding director of Maydao Corporation, the former parent Company of Oldwebsites.com, Inc.James Roszel is the son of Paul Roszel. 7 There are no other transactions during 2010, or proposed transactions, between the Company and any director or officer or greater than 5% shareholder in which such persons had or is to have a direct or indirect material interest. The Company has no stock options; option plans or other incentive compensation plans at the present time, although the Company anticipates that it may adopt incentive compensation plans in the future. Further, the Company has no formal management or employment agreements with any of its officers, directors or other employees. Officers, directors, and greater than 5% shareholders, of the Company may have a direct or indirect interest in future potential businesses or entities in the recycling industry. There were no transactions or series of similar transactions during the Company's last fiscal year (or currently proposed) in which the amount exceeds $60,000 and to which the Company and any of its officers, directors or greater than 5% shareholders are parties or have a material interest, direct or indirect.None of the Company's directors is or has been an executive officer of, or owns or owned in excess of 10% equity interest in, any business or professional entity that has made, currently or during the last full fiscal year, any payments to the Company in excess of 5% of the Company's or other entity's consolidated gross revenues for its last full fiscal year.None of the Company's directors is or has been an executive officer of or owns or owned in excess of 10% equity interest in any business or professional entity to which the Company has made or will make payments for property or services in excess of 5% of the Company's or other entities consolidated gross revenues for its last full fiscal year.None of the Company's directors are or have been executive officers of or owns or owned in excess of 5% equity interest in any entity to which the Company was indebted at the end of its last full fiscal year in an aggregate amount in excess of 5% of the Company's total consolidated assets at the end of such year.None of the Company's directors are members of or counsel to any law firms that the Company has retained or partners or officers of any investment-banking firm that has performed services for the Company.Finally, no director, executive officer, nominee for election as director, any member of the immediate family of the forgoing persons, any corporation or organization of which any of the foregoing persons is an officer or partner or is (directly or indirectly) owner of 10% or more of equity securities of such entity, or any trust or estate in which any of the foregoing persons has a substantial interest or serves as trustee, is or has been indebted to the Company at any time since the beginning of the Company's last fiscal year in excess of $60,000.See also Note 2 on Notes to Consolidated Financial Statements. COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS The following table shows compensation earned during the fiscal years 2010 and 2009 by the Officers and Directors of the Company.They are the only persons who received compensation during those periods. No other miscellaneous compensation was paid or stock options granted during those periods. Summary Compensation Table Name & Principal Positions Fiscal Year Salary James Roszel, President & Chairman 0 0 Paul Roszel, Director 0 0 Terrence Millie, Director 0 0 Richard R. Ivanovick, CFO 0 0 8 INDEPENDENT PUBLIC ACCOUNTANTS Hansen, Barnett & Maxwell P.C. served as the Company’s Independent Registered Public Accountants for the year ended December 31, 2010 and are expected to serve in that capacity for the current year. Principal accounting fees for professional services rendered for the Company by Hansen, Barnett & Maxwell P.C. for the years ended December 31, 2010 and 2009 are summarized as follows: Audit Fees $ $ Audit related - - Tax All other - - Total $ $ Audit Fees.Audit fees were for professional services rendered in connection with the Company’s annual financial statement audits and quarterly reviews of financial statements and review of and preparation of consents for registration statements for filing with the Securities and Exchange Commission. Tax Fees.Tax fees related to services for tax compliance and consulting. Audit Committee Pre-Approval Policies and Procedures.At its regularly scheduled and special meetings, the Board of Directors, which is comprised of independent directors knowledgeable of financial reporting, considers and pre-approves any audit and non-audit services to be performed by the Company’s independent accountants. The Board of Directors has the authority to grant pre-approvals of non-audit services. PROPOSAL NUMBER 1 - ELECTION OF DIRECTORS The persons named above in "Directors and Executive Officers" and who are designated as directors of the Company, James Roszel and Paul Roszel and Terrence Millie are standing for election as directors of the Company for the coming year or until their successors are qualified and elected.The Company expects all of the nominees will be able to serve as directors.If any nominee should become unavailable, however, it is intended that the proxy holders will vote for a substitute designated by management. The Board of Directors recommends a vote "FOR" the above nominees. PROPOSAL NUMBER 2 - APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTANTS The Board of Directors has appointed HANSEN, BARNETT & MAXWELL, P.C. certified public accountants, Salt Lake City, Utah, to be the independent public accountants for the Company during the coming year and until the next annual shareholders meeting of the Company.Hansen, Barnett & Maxwell, P.C. has served as the Company's public accountants for more than eight years and the Board is requesting that the shareholders ratify that appointment. The Board of Directors recommends a vote "FOR" the ratification of the public accountants. PROPOSAL NUMBER 3 – TO RATIFY THE CONSENT RESOLUTION OF THE BOARD OF DIRECTORS OF OLDWEBSITES.COM, INC. REGARDING DISSOLUTION, SUBJECT TO THE CONDITIONS SET FORTH BELOW At a Board of Directors Meeting held on March 15, 2011, a discussion was held regarding the financial condition of the Company.As the Company no longer has any operations or revenues, it raised substantial doubt about the ability of the Company to continue as a going concern.At this meeting, as there have been no prospects for mergers, acquisitions or financings, the Board of Directors felt that they had exhausted all of its options and instructed Paul Roszel to explore the necessary obligations and requirements for an orderly dissolution or wind down of the Company, in the event that the Company was unable to continue as a going concern. 9 On June 23, 2011, The Board of Directors held a meeting to further discuss the future of the Company.At this meeting the Board of Directors determined that the Company is no longer able to continue as a going concern. The Board of Directors is requesting that the shareholders vote on the dissolution of the Company, reserving to the Board of Directors the right to forgo dissolution of the Company if a business opportunity deemed by the Board to be more favorable to the shareholders becomes available prior to dissolution.In addition, the Board retains the right, under Utah Code Sec. 16-10a-1404, to revoke the dissolution within 120 days after the effective date of the dissolution by resolution of the Board alone and with no further or other actions by the shareholders. At the present time there are no pending mergers, acquisitions or financing options, however, in the event that a business opportunity is received in advance of the Meeting of Shareholders and is deemed by the Board of Directors to be more favorable to the shareholders than the dissolution of the Company, the shareholders authorize the Board of Directors to accept such an offer on their behalf.If no acceptable business opportunity is received prior to the Meeting of Shareholders, the Directors of the Company, pending shareholder approval, will proceed with an orderly dissolution of the Company. The Board of Directors recommends a vote "FOR" the dissolution of the Company subject to the conditions above. OTHER MATTERS As of the date of this proxy statement, management of the Company is unaware of any other matters for action at the meeting other than as set forth herein.If any other matter properly comes before the meeting, the proxy holders will vote in accordance with their best judgment. ANNUAL REPORT Accompanying this Proxy Statement is a copy of the Company’s financial information contained in its Annual Report of December 31, 2010on Form 10-K as filed with the Securities and Exchange Commission in Washington, DC. The Company hereby incorporates by this reference all other filings made by the Company under Section 13 of the Securities Exchange Act of 1934 in this Proxy Statement for purposes of disclosure of information required herein by the Proxy Rules, as applicable, of the Commission under Section 14 of that Act and the rules there under.The Company hereby undertakes to deliver, upon written or oral request, a copy of the Proxy Statement and/or the Annual Report on Form 10-K to any person who so requests. Direct requests to the Company at its address set forth above or request via email at info@oldwebsites.com. By Order of the Board of Directors June 28, 2011 James Roszel, Chairman 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and the Board of Directors Oldwebsites.com, Inc. We have audited the balance sheets of Oldwebsites.com, Inc. as of December 31, 2010 and 2009 and the related statements of operations, stockholders' deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. TheCompany is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Oldwebsites.com, Inc. as of December 31, 2010 and 2009 and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company’s sale of operations, negative cash flows from operations and accumulated deficit raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah March 23, 2011 11 OLDWEBSITES.COM, INC CONDENSED BALANCE SHEETS December 31, ASSETS Current Assets Cash $ $ Total Assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued expenses Loan payable to related party Total Current Liabilities Stockholders' Deficit Common shares - $0.00 par value; 150,000,000 shares authorized; 7,909,345 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. OLDWEBSITES.COM, INC. CONDENSED STATEMENTS OF OPERATIONS For The Years Ended December 31, Sales $
